DETAILED ACTION

	 This Office Action corresponds to the instant application (16/882,376) filed 05/22/2020. Claims 1-19 are presented for examination on the merits. 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/19/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 05/22/2020 are accepted by the examiner.
Priority
	The application is filed on 05/22/2020 and claims an earlier priority date filing date 03/15/2013 from corresponding continuation/provisional application.
Terminal Disclaimer
The terminal disclaimer filed on 09/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10,204,312 B2 (Application No. 15/990,112), Patent No. US 9639820 B2 (Application No. 15/138,070), Patent No. US 9324119 B2 (Application No. 14/210,016), Patent No. US 9984344 B2 (Application No. 15/583,645), and Patent No. US 10,664,785 B2 have been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
     	Authorization for this examiner's amendment was given in a telephone interview with applicant’s representative Julia (Julie) Thomas on September 27, 2021. The examiner-initiated interview summary (PTO 413B) is attached herein.
					Remarks
2.	The instant application is a continuation in part (CIP) of applications 16/270,462 and 14/210,016, continuation (CON) of applications 15/990,112, 15/583,645, 15/138,070 and claims priority of 61/800,351 filed on 03/15/2013. In order to advance the prosecution, the Examiner initiated an interview with applicant’s representative Julia (Julie) Thomas. Accordingly, a terminal disclaimer has been filed and a proposed amendments have been presented. In view of the Examiner’s amendments and upon further search/consideration, the application is placed in condition for allowance and claims 1-19 are allowed over the prior art of record.  
Amendment to the Claims

3.	CLAIMS:
	Please amend the claims below as follows:
1.  (Currently amended) A computer-implemented method for providing entity risk score intelligence, comprising the steps of:
	receiving baseline scoring data, associated with valid devices on a machine-machine network, at an entity warehouse, wherein the entity warehouse comprises a risk scoring and predictive analytics engine that provides entity risk score intelligence regarding an entity based on said baseline scoring data and wherein said baseline scoring data is further associated with data ingested from public sites;
	performing, at the entity warehouse, ongoing monitoring of (a) behavior and anomaly processes and data of said valid devices and of analyzed social networking feeds (b) changes and behaviors processes and data of said valid devices and of analyzed social networking feeds, wherein each such processes and data impact the entity risk score intelligence; 
	wherein the risk scoring and predictive analytics engine generates a risk score of the entity that is the total sum of all risk scores contributed by matching rules and generates a risk level, wherein the risk level is a mapping of the risk score to a value between 0 and 100;
	wherein the risk scoring and predictive analytics engine runs on a big data platform on a network and uses in-memory database processing; 
	providing system response and automatically generating real-time alerts when said risk score exceeds a defined threshold; and
	wherein said generating a risk level uses entity groups, wherein the entity groups are entities that are grouped according to how their respective rules are related, wherein the entities satisfy rules from a single group, and wherein each entity group is compact and maximizes its relevance in the overall risk level determination; and 
	wherein one or more steps are performed on at least a processor coupled to at least a memory.
8. (Currently amended) A system for providing entity risk score intelligence, comprising:
	at least one processor operable to execute computer program instructions; and 
	at least one memory operable to store computer program instructions executable by said at least one processor, for performing:
on said baseline scoring data and wherein said baseline scoring data is further associated with data ingested from public sites;
		performing, at the entity warehouse, ongoing monitoring of (a) behavior and anomaly processes and data of said valid devices and of analyzed social networking feeds (b) changes and behaviors processes and data of said valid devices and of analyzed social networking feeds, wherein each such processes and data impact the entity risk score intelligence;
		wherein the risk scoring and predictive analytics engine generates a risk score of the entity that is the total sum of all risk scores contributed by matching rules and generates a risk level, wherein the risk level is a mapping of the risk score to a value between 0 and 100;
		wherein the risk scoring and predictive analytics engine runs on a big data platform on a network and uses in-memory database processing; and
		providing system response and automatically generating real-time alerts when said risk score exceeds a defined threshold;
		wherein said generating a risk level uses entity groups, wherein the entity groups are entities that are grouped according to how their respective rules are related, wherein the entities satisfy rules from a single group, and wherein each entity group is compact and maximizes its relevance in the overall risk level determination.
14. (Currently amended) A non-transitory storage medium having stored thereon a computer program comprising a program code for performing, when the computer program is executed on a computer, a method for providing entity risk score intelligence, comprising the steps of:
on said baseline scoring data and wherein said baseline scoring data is further associated with data ingested from public sites;
	performing, at the entity warehouse, ongoing monitoring of (a) behavior and anomaly processes and data of said valid devices and of analyzed social networking feeds (b) changes and behaviors processes and data of said valid devices and of analyzed social networking feeds, wherein each such processes and data impact the entity risk score intelligence; 
	wherein the risk scoring and predictive analytics engine generates a risk score of the entity that is the total sum of all risk scores contributed by matching rules and generates a risk level, wherein the risk level is a mapping of the risk score to a value between 0 and 100;
	wherein the risk scoring and predictive analytics engine runs on a big data platform on a network and uses in-memory database processing; and
	providing system response and automatically generating real-time alerts when said risk score exceeds a defined threshold;
	wherein said generating a risk level uses entity groups, wherein the entity groups are entities that are grouped according to how their respective rules are related, wherein the entities satisfy rules from a single group, and wherein each entity group is compact and maximizes its relevance in the overall risk level determination
				Allowable Subject Matter
4.	  Claims 1-19 are allowed over prior art of record.

				Reasons for Allowance 
5. 	The following is an examiner’s statement of reasons for allowance:
The amended independent claims 1, 8, and 14 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
 	Gifford et al. (US 20140046863 A1, Cited in PTO-892 ) discloses that in a risk analysis system, a risk analysis engine and a related method, incident information or activity information, which may be of a spatiotemporal nature, is analyzed. Behavioral patterns are identified in or derived from the incident information or the activity information. Observations are produced from matches of the behavioral patterns to behavior specifications. Based upon the observations, and asset vulnerability data, per-asset risks are derived (Gifford, Abstract). 
 	Further, Gifford discloses a computing device which includes a behavior discovery and suggestion subsystem, a predictive subsystem, a behavior management subsystem and a threat evaluation subsystem. Each of the subsystems includes computer-executable instructions stored in memory of the computing device. The behavior discovery and suggestion subsystem is configured to recognize behavioral patterns based upon analysis of incident information or activity information. The incident information or the activity information is of a spatiotemporal nature. The predictive subsystem is configured to estimate a next occurrence or a probable activity. Estimating the next occurrence or the probable activity is based upon the behavioral patterns. The behavior management subsystem is configured to produce observations. The observations are from behavior specifications to which any of the behavioral patterns, 
 	Griffin et al. (US 20110131122 A1, Cited in PTO-892) discloses a technique for integrated risk management. More specifically, embodiments of the present invention provides for determining one or more behavioral baseline scores, each score associated with one or more behaviors and based at least in part on financial institution data from multiple financial institutions. The behavioral baseline score defines a normal risk or baseline behavior for a customer, a customer segment or customer population (Griffin, Abstract). 
 	Further, Griffin et al. discloses determining one or more customer or customer segment behavioral baseline scores, each score associated with one or more customer or customer segment behaviors and based at least in part on financial institution data from multiple financial institutions. The behavioral baseline score defines a normal behavior or baseline behavior for the customer or customer segment. Further, the invention provides for monitoring at least the financial institution data to determine deviations from the behavioral baseline score(s) and generating and initiating communication of risk alerts based on predetermined behavioral baseline deviations. In other embodiments of the invention customer or customer segment risk scores are determined that are associated with one or more risk patterns based on transaction data and/or asset and liability data, such as investment and loan data, respectively (Griffin, Paragraph 0011). 
performing, at the entity warehouse, ongoing monitoring of (a) behavior and anomaly processes and data of said valid devices and of analyzed social networking feeds (b) changes and behaviors processes and data of said valid devices and of analyzed social networking feeds, wherein each such processes and data impact the entity risk score intelligence...” as claimed.
Duke et al. (US 20140282856 A1, Cited in PTO-892) discloses rule optimization for classification and detection for determining classification rules to use within a fraud detection system. The classification rules are determined by accessing distributional data representing a distribution of historical transactional events over a multivariate observational sample space defined with respect to multiple transactional variables. Each of the transactional events is represented by data with respect to each of the variables, and the distributional data is organized with respect to multi-dimensional subspaces of the sample space. A classification rule that references at least one of the subspaces is accessed, and the rule is modified using local optimization applied using the distributional data. A pending transaction is classified based on the modified classification rule and the transactional data (Duke, Abstract)
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a risk profile consisting of a risk score and trends of risk scores across devices and sensors in a machine-to-machine (M2M) or Internet of things (IOT) environment. The subject matters of independent claims 1, 8, and 14 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 1 that 
	 Independent claims 8 and 14 recite similar subject matters as to those in claim 1.
 	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
   	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a . 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 					Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498